J-S38008-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JOSEPH SPENCER                             :
                                               :
                       Appellant               :   No. 359 MDA 2020


        Appeal from the Judgment of Sentence Entered February 7, 2020,
               in the Court of Common Pleas of Schuylkill County,
             Criminal Division at No(s): CP-54-CR-0000995-2019.


BEFORE:      KUNSELMAN, J., McLAUGHLIN, J., and STEVENS, P.J.E.*

MEMORANDUM BY KUNSELMAN, J.:                       FILED SEPTEMBER 15, 2020

        Joseph Spencer appeals from the judgment of sentence imposing an

aggregate term of fourteen months to seven years’ incarceration in the

Schuylkill County Prison, after a trial judge convicted him of driving under the

influence (DUI, controlled substances);1 possession of marijuana;2 possession

of drug paraphernalia;3 and related summary offenses. We affirm.

        On January 31, 2019, Officer James Bonner of Coaldale pulled Spencer

over for running a stop sign. During the traffic stop, the officer smelled burnt


____________________________________________


*   Former Justice specially assigned to the Superior Court.

1   75 Pa.C.S.A § 3802(d)(1)(iii).

2   35 P.S. § 780-113(a)(32).

3   35 P.S. § 780-113(a)(32).
J-S38008-20



marijuana emanating from Spencer’s car, observed signs that Spencer was

DUI, and arrested him.

      Initially, the public defender’s office represented Spencer. A magisterial

district court arraigned him on August 30, 2019. Generally, defendants have

30 days after their arraignments to move for suppression of evidence. See

Pa.R.Crim.P. 581(B); Pa.R.Crim.P. 579(A). Spencer’s motion to suppress was

therefore due September 29, 2019. The public defenders’ office did not file

any pretrial motions.

      Private counsel began representing Spencer on December 10, 2019.

Counsel then waited another month to file an omnibus, pretrial motion on

January 8, 2020. Hence, counsel filed the motion two days before a scheduled

status hearing on whether the parties were ready for trial.

      One section of Spencer’s omnibus, pretrial motion was entitled “Motion

for Extension of Time to File Additional/Amended Claims.”              That portion

followed the section entitled “Motion to Suppress Evidence.” See Spencer’s

Omnibus, Pretrial Motion at 2, 4-5. The second section of the omnibus motion

dealt with the purported failure of the Commonwealth to provide Spencer with

discovery, not the suppression issue. Indeed, the only reason for the delayed

omnibus, pretrial motion that Spencer offered was “discovery has not been

completed.” Id. at 5 (quoting Pa.R.Crim.P. 579(A)). He therefore pleaded no

facts or reasoning to justify the tardiness of his motion to suppress evidence,

nor did that part of the motion ask for leave to file it “in the interest of justice.”

Pa.R.Crim.P. 579(A)

                                        -2-
J-S38008-20



      Regarding the motion to suppress, Spencer alleged the following facts:

         9.    Officer Bonner indicated that he observed [Spencer’s]
               vehicle traveling east on West Phillips Street in
               Coaldale Township.

         10.   However, a third-party witness subsequently informed
               [Spencer] and his counsel that [the witness] observed
               the location from which Officer Bonner was observing
               traffic on the evening of January 31, 2019.

         11.   This third-party witness indicated that Officer Bonner
               was sitting stationary behind a dumpster to conceal
               the location of his patrol car from bypassing traffic.

         12.   This dumpster also inhibited Officer           Bonner’s
               complete view of the intersection . . . .

Id. at 2. Notably absent from those allegations is any indication of when that

unidentified third party first provided this information to Spencer.

      At the status hearing, counsel immediately referenced the omnibus,

pretrial motion when the trial court called this case. “Yeah, but it’s late,” the

trial court replied. N.T., 1/10/20, at 2.

         [Attorney]:    It has to be heard. There [are] grounds.

         The Court:     No, it doesn’t have to be heard. It’s waived
                        when it’s late.

         [Attorney]:    The rule says if there was evidence that
                        wasn’t discovered previously - - I had just
                        entered my appearance for Mr. Spencer. I
                        went to Coaldale. I looked at the evidence.
                        And there is new evidence that needs to be
                        discovered, and I should have some time to
                        do that . . . It has to do with a stop. I filed
                        [the motion] as quickly as I could.

         The Court:     No. You entered your appearance a month
                        before you filed it.


                                      -3-
J-S38008-20


         [Attorney]:    I didn’t have all that time to devote to it.
                        When I did - -

         The Court:     Well, it was already late when you entered
                        your appearance. Now you wait another
                        month to file it on the eve of trial, on the eve
                        of trial.

         [Attorney]:    Well, I’m just asking that it be heard.

         The Court:     I don’t think it’s going to be heard. So is [this
                        case] going to trial?

         [Attorney]:    Yeah.

Id. at 2-3.

      Three days later, the trial court entered an order denying the omnibus,

pretrial motion as untimely. The court convicted Spencer and sentenced him

as described above. This timely appeal followed.

      Spencer raises one issue on appeal.      He asks whether the trial court

abused its discretion by deeming his omnibus, pretrial motion untimely “where

that motion alleged that the claims were based on a witness who provided

new information subsequent to present counsel entering her appearance and

that discovery had not yet been provided?” Spencer’s Brief at 4.

      This Court has said:

         The “interests of justice” exception provides a trial judge
         with discretion to excuse a party’s tardy presentation of a
         suppression motion. We review the court’s decision on
         these matters for an abuse of discretion. An abuse of
         discretion is not a mere error of judgment. Rather, it exists
         where the judge acts manifestly unreasonably, misapplies
         the law, or acts with partiality, bias, or ill will.

Commonwealth v. Johonoson, 844 A.2d 556, 561 (Pa. Super. 2004).



                                     -4-
J-S38008-20



      As mentioned above, and contrary to Spencer’s framing of the issue, he

made no allegation in his motion to suppress that his “claims were based on

a witness who provided new information subsequent to present counsel

entering her appearance . . . .” Spencer’s Brief at 4 (emphasis added).

Nothing in his motion to suppress indicates when this unidentified, third-party

witness told him and his counsel about “new information.” Id. The motion

only alleges that this third party informed Spencer of Officer Bonner’s location

subsequent to Officer Bonner indicating that he observed Spencer driving on

the night in question. Thus, as far as the motion to suppress is concerned,

Spencer could have spoken with the unidentified witness any time between

February 1, 2019 and January 8, 2020.            On its face, the motion fails to

establish the newness of the information to justify the grounds for the late

suppression motion. Accordingly, the trial court did not abuse its discretion

by refusing to indulge Spencer’s facially untimely omnibus, pretrial motion.

      The trial court’s refusal to grant such an indulgence was not

unreasonable. Spencer’s new counsel waited from December 10, 2019 until

January 8, 2020 to seek suppression, rather than moving to suppress with

reasonable promptness once she learned of the witness. She also failed to

offer a sufficiently specific justification for the delay. We cannot declare that

the trial court’s refusal to postpone Spencer’s trial based on such indefinite

information is either arbitrary or capricious.

      And, we may not substitute our judgment for a trial court’s regarding

dispensations from Pa.R.Crim.P. 579(A).      To invoke the “in the interest of

                                      -5-
J-S38008-20



justice” exception under the timeliness rules on pretrial motions, a defendant

needs to allege something of substance in his motion that, at a minimum,

explains why he did not request suppression sooner than two days prior to a

status hearing. Spencer’s motion fails in this regard. Thus, the trial court did

not abuse its discretion by taking his unjustified, untimely motion at face

value.4 Spencer’s only appellate issue warrants no relief.

       Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/15/2020




____________________________________________


4 Spencer also makes a tangential argument regarding due process into his
appeal. See Spencer’s Brief at 13-17 (citing, e.g., Application of Gault, 387
U.S. 1 (1967)). He suggests that the trial court’s discussion of the omnibus,
pretrial motion at the status hearing was not preceded by proper notice under
the Due Process Clause. U.S. Const. amnd. XIV.

       Spencer’s counsel – not the trial court – brought up the omnibus, pretrial
motion at the status hearing. Thus, he was not a victim of unfair surprise.
Further, counsel for Spencer failed to interpose any objection or argument
before the trial court based upon either the state or federal constitutions.
Accordingly, Spencer has waived all constitutional claims. Pa.R.A.P. 302(a).
“[I]ssues, even those of constitutional dimension, are waived if not raised in
the trial court.” Commonwealth v. Pi Delta Psi, Inc., 211 A.3d 875, 884
(Pa. Super. 2019), appeal denied, 221 A.3d 644 (Pa. 2019).

                                           -6-